Citation Nr: 0508702	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  95-28 593A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an earlier effective date for the award of a 
100 percent rating for post-traumatic stress disorder. 


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his father


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from September 1968 to June 
1971 and from September 1971 to October 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in January 
1991, of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas.

Service connection for post traumatic stress disorder (PTSD) 
was granted in October 1989 and a 10 percent rating was 
assigned effective March 28, 1988.  The veteran expressed 
disagreement with the disability evaluation.  A January 1991 
rating decision assigned a 100 percent rating to the PTSD 
effective April 17, 1990.  The veteran expressed disagreement 
with the effective date of the 100 percent rating.  An April 
1991 rating decision assigned November 6, 1989 as the 
effective date of the 100 percent rating for PTSD.  The 
veteran continued to disagree with the effective date.  

In the October 1989 rating decision, the RO denied service 
connection for postoperative residuals of a laminectomy of 
the lumbar spine with lumbar stenosis with radiculopathy.  
The RO determined that this disability was not secondary to 
service-connected lumbosacral strain but was related to a 
post-service low back injury.  The veteran filed an appeal.  

In a February 2000 decision, the Board denied entitlement to 
an effective date earlier than November 6, 1989 for the 
assignment of the 100 percent rating for PTSD and denied 
entitlement to service connection for postoperative residuals 
of a laminectomy of the lumbar spine and lumbar stenosis with 
radiculopathy.  The veteran appealed that decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In an October 2001 order, the Court granted a joint motion by 
the VA Secretary and appellant to vacate the portion of the 
February 2000 Board decision with regard to the effective 
date issue and the service connection issue, and remand such 
issues for consideration of the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  The case was returned to the 
Board.

In July 2002, the Board undertook additional development with 
respect to the issues on appeal pursuant to authority granted 
by 38 C.F.R. § 19.9 (a)(2) (2002).  After the Board conducted 
the development in this case, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) in Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003) held that 38 C.F.R. § 19.9(a)(2) (2002) 
was invalid.  In accordance with Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003), in August 2003, the Board remanded this 
matter to the RO for initial consideration of any additional 
evidence obtained pursuant to 38 U.S.C. § 7104(a).  

In a June 2004 rating decision, service connection was 
granted for the postoperative residuals of a laminectomy of 
the lumbar spine and lumbar stenosis with radiculopathy.  The 
service-connected back disability was re-characterized as 
degenerative disc disease involving the lumbar spine with 
associated low back pain, stiffness, and compressive 
radiculopathy status post a laminectomy.  A 60 percent rating 
was assigned effective from April 12, 1990 and a 20 percent 
evaluation was assigned effective May 25, 2004.  Since the 
claim for service connection was granted, this issue is no 
longer on appeal.   

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

VA is obliged to provide an examination or obtain a medical 
opinion if VA decides such development is necessary to decide 
the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(b)(4) (2004).

In argument submitted in January 2003, but only recently seen 
by the undersigned, the veteran's representative argued that 
an examination was warranted to determine retrospectively 
whether PTSD caused total disability from March 8, 1987, 
(which is the date, he asserts, of the veteran's claim).  The 
Board agrees that a medical opinion is warranted as to 
whether it was factually ascertainable that PTSD met the 
criteria for a 100 percent evaluation prior to November 6, 
1989.  

Accordingly, this case is remanded for the following:

1.  The claims folders should be referred 
to a VA psychiatrist.  Following review 
of the claims folders, the psychiatrist 
should answer the following:

Was it ascertainable prior to November 6, 
1989, that PTSD caused a) the aspects of 
all contacts except for the most intimate 
to be so adversely affected as to result 
in virtual isolation in the community; 
b.) incapacitating psychoneurotic 
symptoms bordering on gross repudiation 
of reality with disturbed thought or 
behavioral processes associated with 
almost all daily activities such as 
fantasy, confusion, panic, and explosions 
of aggressive energy resulting in 
profound retreat from mature behavior; or 
c.) demonstrable inability to obtain or 
retain employment?

If the answer to any part of the 
preceding question is in the affirmative, 
the psychiatrist should express an 
opinion as to when it was ascertainable 
that PTSD, as likely as not, caused such 
impairment.  The psychiatrist should 
provide a rationale for these opinions.  

If the psychiatrist finds that these 
questions cannot be answered without an 
examination, such an examination should 
be arranged.

2.  Then re-adjudicate the claim on 
appeal, and if it is not fully granted, 
issue a supplemental statement of the 
case.  Return the case to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




